
	
		I
		112th CONGRESS
		1st Session
		H. R. 1612
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Guthrie (for
			 himself, Mr. Stivers, and
			 Mr. King of New York) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Veterans’
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of Defense to establish a
		  commission on urotrauma.
	
	
		1.Commission on
			 Urotrauma
			(a)EstablishmentIn order to continue and expand the study
			 of urotrauma conducted by the Secretary of Defense in 2011, subject to the
			 availability of appropriations for such purpose, the Secretary shall establish
			 a commission to be known as the Commission on Urotrauma (in this
			 section referred to as the Commission).
			(b)ConsultationIn
			 carrying out this section, the Secretary of Defense shall consult with the
			 Secretary of Veterans Affairs and the Secretary of Health and Human
			 Services.
			(c)DutiesThe Commission shall conduct a study on
			 urotrauma among members of the Armed Forces and veterans, including—
				(1)an analysis of the
			 incidence, duration, morbidity rate, and mortality rate of urotrauma;
				(2)an analysis of the social and economic
			 costs and effects of urotrauma;
				(3)with respect to
			 the Department of Defense and Department of Veterans Affairs, an evaluation of
			 the facilities, access to private facilities, resources, personnel, and
			 research activities that are related to the diagnosis, prevention, and
			 treatment of urotrauma;
				(4)an evaluation of
			 programs (including such biological, behavioral, environmental, and social
			 programs) that improve the prevention or treatment of urotrauma;
				(5)a
			 long-term plan for the use and organization of the resources of the Federal
			 Government to improve the prevention and treatment of urotrauma; and
				(6)updates to any
			 study on urotrauma conducted by the Secretary of Defense in 2011.
				(d)Membership
				(1)Appointed
			 membersIn addition to the ex officio members described in
			 paragraph (2), the Committee shall be composed of 19 members as follows:
					(A)Sixteen members
			 appointed by the Secretary of Defense.
					(B)One member appointed by the Secretary of
			 Health and Human Services from among officers or employees of the National
			 Institute of Diabetes and Digestive and Kidney Diseases whose primary interest
			 is in the field of urotrauma.
					(C)The Chief of the
			 Department of Surgery of Walter Reed National Military Medical Center.
					(D)The Chief Medical
			 Director of the Department of Veterans Affairs.
					(2)Ex officio
			 membersThe nonvoting, ex officio members of the Commission are
			 as follows:
					(A)The Surgeon
			 General of the Navy.
					(B)The Surgeon
			 General of the Army.
					(C)The Surgeon
			 General of the Air Force.
					(D)The Medical
			 Officer of the Marine Corps.
					(E)The Director of
			 the National Institutes of Health.
					(F)The Director of
			 the National Institute of Diabetes and Digestive and Kidney Diseases.
					(G)The Director of
			 the Division of Kidney, Urologic, and Hematologic Diseases of the National
			 Institute of Diabetes and Digestive Kidney Diseases.
					(H)The Director of
			 the National Institute of Biomedical Imaging and Bioengineering.
					(3)QualificationsIn
			 appointing members under paragraph (1)(A), the Secretary of Defense shall
			 appoint individuals with experience related to—
					(A)studying or
			 researching urotrauma;
					(B)preventing or
			 treating urotrauma; or
					(C)suffering from
			 urotrauma.
					(4)TermEach member shall be appointed for the life
			 of the Commission.
				(5)VacanciesA vacancy in the Commission shall be filled
			 in the manner in which the original appointment was made.
				(6)Pay
					(A)Except as provided
			 in subparagraph (C), members of the Commission shall serve without pay.
					(B)Except as provided in subparagraph (C),
			 members of the Commission who are full-time officers or employees of the United
			 States may not receive additional pay, allowances, or benefits by reason of
			 their service on the Commission.
					(C)Each member shall receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with applicable
			 provisions under subchapter I of chapter 57 of title 5, United States
			 Code.
					(7)QuorumA majority of members of the Commission
			 shall constitute a quorum but a lesser number may hold hearings.
				(8)ChairpersonThe
			 Secretary of Defense shall designate a member as the chairperson of the
			 Committee.
				(9)MeetingsThe
			 Commission shall meet at the call of the chairperson.
				(e)Staff
				(1)DirectorThe
			 Commission shall have a director who shall be appointed by the
			 chairperson.
				(2)StaffSubject
			 to rules prescribed by the Commission, the chairperson may appoint additional
			 personnel as the chairperson considers appropriate.
				(3)Applicability of
			 certain civil service lawsThe director and staff of the
			 Commission shall be appointed subject to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and shall be
			 paid in accordance with the provisions of chapter 51 and subchapter III of
			 chapter 53 of that title relating to classification and General Schedule pay
			 rates.
				(4)Experts and
			 consultantsSubject to rules prescribed by the Commission, the
			 chairperson may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code.
				(5)Staff to federal
			 agenciesUpon request of the chairperson, the head of any Federal
			 department or agency may detail, on a reimbursable basis, any of the personnel
			 of that department or agency to the Commission to assist it in carrying out its
			 duties under this section.
				(f)Powers of
			 Commission
				(1)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 section, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate. The Commission may
			 administer oaths or affirmations to witnesses appearing before it.
				(2)Powers of
			 Members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
				(3)Obtaining
			 official dataThe Commission
			 may secure directly from any department or agency of the United States
			 information necessary to enable it to carry out this section. Upon request of
			 the chairperson of the Commission, the head of that department or agency shall
			 furnish that information to the Commission.
				(4)MailsThe Commission may use the United States
			 mails in the same manner and under the same conditions as other departments and
			 agencies of the United States.
				(5)Administrative
			 support servicesUpon the
			 request of the Commission, the Administrator of General Services shall provide
			 to the Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 section.
				(g)Reports
				(1)Interim
			 reportNot later than one
			 year after the date on which the members are appointed under subsection (d)(1),
			 the Commission shall submit to the appropriate congressional committees an
			 interim report on the study conducted under subsection (c).
				(2)Final
			 reportNot later than two
			 years after the date on which the members are appointed under subsection
			 (d)(1), the Commission shall submit to the appropriate congressional committees
			 a final report on the study conducted under subsection (c), including any
			 recommendations the Commission considers appropriate to improve the prevention
			 and treatment of urotrauma among members of the Armed Forces and
			 veterans.
				(h)TerminationThe
			 Commission shall terminate on the date that is 60 days after the date on which
			 the Commission submits the final report under subsection (g)(2).
			(i)DefinitionsIn this section:
				(1)The term
			 appropriate congressional committees means—
					(A)the Committees on
			 Armed Services of the House of Representatives and Senate; and
					(B)the Committees on Veterans’ Affairs of the
			 House of Representatives and Senate.
					(2)The term
			 urotrauma means injury to the urinary tract (including the
			 kidneys, ureters, urinary bladder, urethra, and female and male genitalia) from
			 a penetrating, blunt, blast, thermal, chemical, or biological cause.
				(j)Authorization of
			 Appropriations
				(1)AuthorizationThere
			 is authorized to be appropriated to carry out this section $1,000,000 for each
			 of fiscal years 2012 through 2015.
				(2)OffsetThe
			 amount otherwise authorized to be appropriated for operation and maintenance,
			 Defense-wide, for the Office of the Secretary of Defense for each of fiscal
			 years 2012 through 2015 is reduced by $1,000,000.
				
